DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20020091961) in view of Asano (US 5987339).
Regarding claim 1, Inoue teaches
A pulse counting apparatus comprising: 
a pulse counter (Fig. 3 (1 – sampling clock counter) configured to count a number of pulses inputted from outside of the pulse counting apparatus and generate an interrupt signal; (Fig. 3, [0054]. “the reference numeral 1A designates a sampling external pulse train used as a trigger, supplies an interrupt request signal to the CPU 9 in response to the detection of the rising or falling edges of the input signal pulses, samples the input pulse train in synchronization with the sampling clock signal, and counts the number of the sampled pulses.”)
a real time clock (RTC) (Fig. 3, (2A-sampling clock)) configured to serve as a clock of the pulse counter ([0059], “when the external pulse train is input to the remote control terminal not shown in FIG. 2 (step ST2a), the sampling clock counter 1A starts its operation so that it detects the rising or falling edges of the input signal pulses” and [0054], “The reference numeral 2A designates a sampling clock generator for generating the sampling clock signal from the sub-clock signal”)
a processor configured to switch from a sleep mode to an active mode when the interrupt signal (Fig. 4 [0058], “control the sub-clock oscillator 10a and main clock oscillator 10b, thereby entering the standby mode in which none of the operation clock signals are generated (step ST1a).” and [0059], “when the external pulse train is input to the remote control terminal not shown in FIG. 2 (step ST2a), the sampling clock counter 1A starts its operation so that it detects the rising or falling edges of the input signal pulses and supplies the CPU 9 with the interrupt request signal. In response to the interrupt request signal used as a trigger, … executes the clock switching software of the M/S CLK SW section 8A, and enables the main clock oscillator 10b to operate, thereby switching the operation clock signal to the main clock signal. Thus, the system controlled by the microcomputer starts operating in synchronization with the 
Inoue teaches counting pulses when the CPU is in the low power which has both a main clock oscillator (high frequency clock) and a sub-clock oscillator (which is a low frequency clock (i.e. a real-time clock)) and using an interrupt to exit the low power mode when the pulses match a wakeup signal. Asano teaches a wake-up timer from a sleep mode in a system that has both a real-time clock and a high frequency clock. Inoue does not teach but Asano teaches
a timer unit (Fig. 2 (5 –counter) configured to generate a wake-up signal according to a preset time; (Fig. 2, col. 7, “ the counter 5 is loaded with information of an updatable reference number. Each time the number of counted pulses of the low-frequency clock signal reaches the reference number, the counter 5 outputs a re-activation signal and then resets the number of counted pulses. … the low-frequency clock oscillator 4 and the counter 5 remain operating even during the sleep mode of operation.”)
a real time clock (RTC) (Fig. 2, (4 – low frequency clock oscillator) configured to serve as a clock of the pulse counter and the timer unit; and (Fig. 2)
a processor configured to switch from a sleep mode to an active mode when the interrupt signal or the wake-up signal is generated.  (col. 8, lines 23-31, “a first step S1 of the program segment waits for a re-activation signal outputted from the counter 5. When the step S1 detects that a re-activation signal is outputted from the counter 5, the program advances from the step S1 to a step S2.The step S2 changes the controller 6 from a sleep mode of operation to an awake mode (a normal mode) of operation.”)

Regarding claim 2, Inoue and Asano teach wherein the sleep mode is a mode in which the pulse counter, the timer unit, and the RTC operate. (Fig. 2, col. 7, lines 48-50, “the low-frequency clock oscillator 4 and the counter 5 remain operating even during the sleep mode of operation.” (Asano) and [0059], “In response to the interrupt request signal used as a trigger, … executes the clock switching software of the M/S CLK SW section 8A, and enables the main clock oscillator 10b to operate, thereby switching the operation clock signal to the main clock signal. Thus, the system controlled by the microcomputer starts operating” (Inoue))
Regarding claim 3, Inoue teaches wherein the interrupt signal is generated according to a count value of the pulse counter. (Fig. 3, [0054]. “the reference numeral 1A designates a sampling clock counter that starts its operation in response to the input of an external pulse train used as a trigger, supplies an interrupt request signal to counts the number of the sampled pulses.”)
Regarding claim 4, Inoue teaches wherein the processor switches from the sleep mode to the active mode only by the interrupt signal when a period of the pulses is longer than a predetermined value. ([0041], “when the count value agrees with the header pulse length, the clock count comparator 3 makes a decision that the input signal pulse is the remote control signal, and sets a predetermined value in the header detection flag 3a”)

As to claims 9, 10, and 14, Inoue and Asano teach these claims according to the reasoning provided in claims 1, 3, and 4, respectively.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20020091961) in view of Asano (US 5987339) and Official Notice.
Regarding claim 5, Inoue teaches further comprising: an oscillator configured to have a maximum operating frequency higher than the RTC, ([0034], “The reference numeral 10a designates a sub-clock oscillator for generating the low frequency sub-clock signal; and 10b designates the main clock oscillator for generating the high frequency main clock signal.”)
wherein the processor selects the RTC or the oscillator as a clock of the pulse counter ([0054], “The reference numeral 2A designates a sampling clock generator for generating the sampling clock signal from the sub-clock signal or main clock signal 
Inoue and Asano do not teach but Official Notice teaches
according to a frequency of the pulses. 
It is well-known to one with ordinary skill in the art that when sampling a signal in order to count a number of pulses that the clock speed must for the counting the pulses must be faster than the pulse width, otherwise the system may not accurately count the pulses, therefore the clock selection must be according to the frequency of the pulses in order for the system to work. Official Notice is hereby taken. 
As to claims 11, Inoue, Asano, and Official Notice teach this claim according to the reasoning provided in claim 5.

Allowable Subject Matter
Claims 6-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        September 9, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187